Citation Nr: 0727148	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for status post 
injury, right ankle, with degenerative joint disease (DJD), 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
fractured left wrist, postoperative, currently evaluated as 
10 percent disabling. 

3.  Entitlement to an increased rating for bursitis, left 
elbow, currently evaluated as 10 percent disabling. 

4.  Entitlement to a compensable rating for tinea pedis. 

5.  Entitlement to service connection for residuals, left 
knee injury, postoperative. 

6.  Entitlement to service connection for disability due to 
headaches. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Esquire


INTRODUCTION

The veteran had active military service from August 1990 to 
February 1994 with four months of prior active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The veteran testified before the undersigned via 
videoconference in November 2006.  

In June 2005, the veteran filed a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for residuals, 
left knee injury, postoperative, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations from December  to May 1991.

2.  Status post injury, right ankle, is manifest by no more 
than moderate limitation of ankle motion.  

3.  Residuals of a fractured left wrist, postoperative, 
include limitation of wrist motion; however, there is no 
evidence of ankylosis of the wrist.

4.  Bursitis, left elbow, is manifested by mild tenderness 
over the olecranon process, but no limitation of motion of 
the left elbow.  

5.  Tinea pedis is manifested by minimal maceration between 
the toes; the bottoms of his feet are clear. 

6.  The veteran does not have a chronic headache disability 
that is related to active duty or headache disability due to 
an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post injury, right ankle, with DJD, are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5271 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured left wrist, postoperative, are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (2006).

3.  The criteria for a rating in excess of 10 percent for 
bursitis, left elbow, are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5019 
(2006). 

4.  The criteria for a compensable rating for tinea pedis 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 
7806 (2006).

5.  Chronic disability exhibited by headaches was not 
incurred in or aggravated during active service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimants 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.

In the present case, the veteran was provided with the notice 
required by the VCAA for all matters in dispute (except the 
increased rating for right ankle disability) in January 2002, 
March 2002, September 2003, and October 2003 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, numerous VA medical records, 
and statements and testimony from the veteran in support of 
his claims.  The veteran was provided with VA examinations in 
February 2002, July 2002, June 2003, and August 2003.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  All obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claims and increased ratings claims, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

With regard to the increased rating for the right ankle 
disability, the VCAA letters were sent before the grant of 
service connection in June 2004, advised the veteran of the 
evidence/information needed to establish a service connection 
claim.  His claim was substantiated in June 2004 when he was 
granted entitlement to service connection for status post 
injury, right ankle, with DJD, assigned a 10 percent 
evaluation and assigned an effective.  The veteran had not 
sought a specific disability rating or a particular effective 
date as a part of his original claim.  As a result of the 
grant of service connection and the assignment of a specific 
disability rating and effective date, section 5103(a) notice 
was no longer required.  See Dingess at 490 (2006).

The veteran expressed disagreement with the disability rating 
assigned and was issued a statement of the case (SOC) in that 
regard in November 2004 that explained to the veteran why his 
claim was denied.  He appealed the decision in December 2004.  

The veteran's claim underwent additional development.  
Additional VA medical records were associated with the claims 
folder and he was afforded a hearing before the undersigned 
at the RO.  The veteran was advised of the evidence necessary 
to establish entitlement to a higher rating.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  The veteran 
submitted several statements and additional evidence in 
support of his claim.  He was afforded a VA examination.  
Neither the veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board is also unaware of any such evidence.   Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.


II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.   Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In contrast, 
where the appeal ensues from the veteran's disagreement with 
the evaluations assigned in connection with the original 
grant of service connection, such as in the case of the right 
ankle issue, the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The record indicates that the veteran is right-handed and 
therefore, his right hand is his major side.  

Status Post Injury, Right Ankle, with DJD

Service medical records show that the veteran injured his 
right ankle in service while climbing a fence.  Service 
connection was granted for status post injury, right ankle, 
with DJD in a June 2004 rating decision.  At that time, the 
RO assigned a 10 percent disability rating under Diagnostic 
Code (DC) 5010 and 5271.  Traumatic arthritis substantiated 
by x-ray findings is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  According to DC 5003, the 
diagnostic code which rates impairment resulting from 
degenerative arthritis, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  Disability evaluation for limitation of motion of the 
ankle is found under Diagnostic Code 5271. 

Diagnostic Code 5271 provides a 10 percent disability 
evaluation for "moderate" limited motion of an ankle and a 
maximum evaluation of 20 percent for "marked" limited 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  
Normal range of motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. 
§ 4.71a., Plate II.  

Diagnostic Code 5284 contemplates other foot injuries.  This 
code provides for a 10 percent evaluation for "moderate" 
symptoms, a 20 percent evaluation for "moderately severe" 
symptoms, a 30 percent evaluation for "severe" symptoms, 
and a maximum evaluation of 40 percent for actual loss of use 
of the foot, 38 C.F.R. § 4.71a, Diagnostic Code 5284 and 
Note, i.e. "when no effective function remains other than 
that which would be equally well served by an amputation 
stump ... with use of a suitable prosthetic appliance."  38 
C.F.R. § 4.63 (2006).

Upon review, a higher initial evaluation is not warranted.  
The August 2003 VA examination report findings noted 
limitation of motion due to pay as follows:  dorsiflexion to 
10 degrees and plantar flexion to 30 degrees.  Motion is 
shown to be half or more than half of full range of motion, 
even after pain is factored.  Deluca, supra.  The Board finds 
that this does not rise to the level of marked limitation of 
motion.  There is no other limitation of motion findings in 
the VA medical records.  Thus, a 20 percent rating is not 
warranted under Diagnostic Code 5271.   

As for Diagnostic Code 5284, the Board recognizes the 
veteran's testimony that he is unable to do a lot of things 
that he wants to do because of his right ankle symptoms.  (T. 
7).  However, clinical findings do not support a showing of 
moderately severe symptoms to warrant a higher initial 
evaluation under Diagnostic Code 5284.  In addition to 
showing less than marked limitation of motion of the ankle, 
the August 2003 VA examination report findings showed no 
inversion or eversion of the ankle and no evidence of 
hypermobility on evaluation.  X-ray findings from July 2002 
indicated mild degenerative change involving the tip of the 
medial malleolus region of the tibia.  No fracture noted.  As 
such, a 20 percent rating is not warranted under Diagnostic 
Code 5284.  

Residuals, Fracture, Left Wrist, Postoperative

The veteran asserts that he is entitled to an increased 
rating for residuals of a fractured left wrist, 
postoperative.  Currently, the veteran is rated as 10 percent 
disabling for both under DC 5215.

Under DC 5215, limitation of motion of the wrist, a 10 
percent rating (either dominant or nondominant hand) is 
warranted for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm.  38 C.F.R. § 4.71a, DC 
5215 (2006). The veteran is already receiving the highest 
rating available under DC 5215.

As for other codes, there is no evidence of ankylosis of the 
wrist to warrant a higher rating under DC 5214.  The August 
2003 VA examination report does not show ankylosis of the 
wrist.  Range of motion testing revealed 60 degrees 
dorsiflexion, 60 degrees palmar flexion, 35 degrees 
deviation, and 10 degrees radial deviation.  The physician 
noted that the veteran's left wrist motion was limited due to 
pain.  

The veteran also testified that his left wrist locks up and 
is painful on motion.  (T. 9).  However, there is no clinical 
evidence of ankylosis shown in the VA examination report, or 
VA medical records.  X-ray findings dated in December 2001 
noted healing of the scaphoid facture.  

There is no basis for a rating in excess of 10 percent based 
on limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the wrist.  See Johnston v. Brown, 10 
Vet.App. 80 (1997).  In short, the residuals of a fractured 
left wrist, postoperative, are manifested by limitation of 
wrist motion; however, there is no evidence of ankylosis of 
the wrist. 

Bursitis, Left Elbow

The veteran's bursitis of the left elbow is currently rated 
as 10 percent disabling  under DC 5019.  DC 5019, bursitis, 
is to be rated on limitation of motion of affected part as 
degenerative arthritis (DC 5003).  38 C.F.R. § 4.71a.  In 
this case, the affected part is the elbow. 

Under DC 5206, limitation of flexion of the minor forearm, 
when flexion is limited to 100 degrees warrants a 10 percent 
evaluation, when limited to 70 degrees a 20 percent 
evaluation, when limited to 55 degrees, a 30 percent 
evaluation, and when limited to 45 degrees, a 40 percent is 
warranted.  38 C.F.R. § 4.71a.  Under DC 5207, compensable 
ratings are assigned for limitation of extension of the major 
forearm when extension is limited to 60 degrees (10 percent), 
90 degrees (20 percent), 100 degrees (30 percent), or 110 
degrees (40 percent). 38 C.F.R. § 4.71a.

Normal elbow extension and flexion is from 0 to 145 degrees.  
38 C.F.R. § 4.71a, Plate I.

Based upon the evidence of record, the Board finds that a 
rating in excess of the currently assigned 10 percent for 
bursitis, left elbow is not warranted.  X-ray findings from a 
July 2002 VA report noted normal elbow.  VA examination 
report finding from August 2003 indicated mild tenderness 
over the olecranon process.  There was no evidence of a 
swollen bursa or infection.  There was also no impairment of 
range of motion to the left elbow due to pain.  Extension was 
to zero position and flexion to 145 degrees.  

The Board has considered all of the evidence of record and 
has taken into consideration the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, as it relates to pain on motion and the 
useful function of the veteran's left (minor) forearm; 
however, limitation of motion is not shown on clinical 
evaluation, despite the subjective complaints.  (T. 9).  A 
June 2004 VA medical report noted findings that the veteran's 
left elbow "pops" every time he extends from a completely 
flexed position.  However, the exhibited functional loss does 
not warrant the assignment of more than a minimal compensable 
evaluation.  

As for other diagnostic codes, there is no evidence of 
ankylosis of the elbow to warrant a higher evaluation under 
DC 5205, or other impairment of flail joint, joint fracture, 
with marked cubitus varus or cubitus valgus deformity, or 
with ununited fracture of head of radius to warrant a higher 
evaluation under DC 5209. 

Tinea Pedis

The veteran's tinea pedis is currently rated as 
noncompensable under DC 7813.  DC 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or as dermatitis (DC 7806), depending upon 
the predominant disability.  See 38 C.F.R. § 4.118, DC 7813 
(2006).  In this case, the veteran's skin disability should 
be rated under dermatitis, as his tinea pedis does not 
include any medical findings of disfigurement or scars.

Under DC 7806, a 10 percent rating is assigned where at least 
5 percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period.  38 C.F.R. § 4.118, DC 7806 (2006).

VA examination report dated in August 2003 indicated that the 
veteran reported taking care of his tinea pedis by washing 
his feet and using Betadine, and some over-the-counter 
medications.  He stated that he never used prescriptions.  

Dermatology evaluation indicated that the veteran had 
dystrophy of three toenails.  He had minimal maceration 
between his toes.  The bottom of his feet were clear and his 
hands were clear.  The impression was minimal mixed toe web 
disease/tinea pedis.  The physician felt that the veteran 
would benefit with prescription therapy.  He did have three 
toenails involved.  His disease was minimal.  

The veteran testified that his skin does a lot of shedding 
and pealing, and sometimes a rash will break out.  (T. 10).  
This occurs around the toes and other places.  (T. 11).  
There is cracking and bleeding.  The veteran used foot powder 
for treatment.  (T. 11). 

Upon review, there is no basis to warrant a compensable 
rating under DC 7806.  Clinical findings indicate that the 
area affected was between the toes, which is less than five 
percent of his entire body.  While the August 2003 VA 
physician recommended prescription therapy for the toes, 
there was no indication of the need for corticosteroids or 
other immunosuppressive drugs.  Further, it is also not shown 
that the veteran had begun such therapy.  The veteran's 
subjective complaints of tinea pedis are not supported by the 
clinical findings.  As such, the evidence fails to show that 
the veteran meets any of the requirements for a 10 percent 
rating under DC 7806.  38 C.F.R. § 4.118.

Conclusion

Based upon the above, the preponderance of the evidence is 
against the veteran's claims for entitlement to a higher 
initial rating for status post injury, right ankle, with 
degenerative joint disease (DJD), entitlement to an increased 
rating for residuals, fracture, let wrist, postoperative, 
entitlement to an increased rating for bursitis, left elbow, 
and entitlement to a compensable rating for tinea pedis.  
Thus, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran; the benefit-of-the- doubt rule is not 
applicable, and the appeals are denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Service Connection

The veteran seeks entitlement to service connection for 
headaches.  Service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
during active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the instant case, the veteran has been diagnosed with a 
current headache disability.  A February 2002 VA examination 
report diagnosed tension chronic muscle type tension 
headaches.  VA treating physician diagnosed vascular 
headaches, as noted in an April 2003 VA clinical note.  Thus, 
the first Hickson element has been satisfied.

Service medical records include an April 1993 clinical record 
noting complaints of a dull headache, sore throat, coughing 
up phlegm, with a diagnosis of pharyngitis.  

The central issue is whether there is medical evidence of a 
nexus between any current headache disability and service.  

VA examination report dated in July 2002 was performed with 
the purpose of determining the diagnosis and etiology of the 
veteran's headaches.  The report indicated that the claims 
file was reviewed.  The physician noted that the veteran 
claimed the onset of the headaches began in 1994 or in 1995 
after he separated from the military.  The veteran indicated 
that he never sought treatment for a headache disability 
while in service.  The veteran stated that he has headaches 
now almost daily, occurring mainly in the morning and in the 
evenings.  The pain is bitemporal in location and consists of 
a pressure like sensation.  The veteran does not describe any 
aura, nausea, vomiting, photophobia, or phonophobia, or other 
neurological symptoms.  He also does not describe prostrating 
headaches.  He takes Naprosyn and amitriptyline for the 
headaches.  

Evaluation revealed pupils were equal, and reaction to light.  
Visual fields and ocular motility were normal.  There was no 
palpable edema, fascial, weakness, nor sensory loss.  
Neurological examination was within normal limits.  The 
diagnosis was chronic muscle tension type headaches with 
onset after separation form the military.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the July 2002 VA physician's opinion to 
be probative evidence.  The VA physician based the opinion on 
evaluation of the veteran and a review of the claims file, 
including service medical records and post-service medical 
records, which support the rationale.  The veteran first 
sought treatment for problems involving headaches in June 
1994, after separation from service.  A June 1994 VA clinical 
record noted complaints of persistent nasal congestion, 
headaches.  The veteran was diagnosed in October 1994 as 
having allergic rhinitis.  In July 1995, he continued to 
complaint of headaches and was given a provisional diagnosis 
of sinusitis.  However, X-ray findings in August 1995 were 
negative for paranasal sinusitis.  Regardless, no diagnosis 
of headaches were given in service. 

The only other medical etiological opinion of record is a 
March 2004 statement from a VA treating physician reflecting 
that headaches started while he was in service and seemed to 
be vascular in origin.  It was added that he has been 
maintained on analgesics with adequate relief.  

The Board finds the March 2004 medical statement to be of 
little probative value.  The physician did not indicate why 
the headaches "seemed to be vascular in origin" and the 
opinion was not based on a review of the veteran's service 
medical records.  The physician specifically stated in the 
report that the opinion is based on the facts provided to me 
by the veteran.  Gabrielson, 7 Vet. App. 36, 40 (1994).  The 
physician also failed to explain the basis for an opinion.  
Sklar, 5 Vet. App. 140 (1993).  The record also does not 
support the etiology opinion as the only reference to 
headaches in the service medical records related them to an 
acute upper respiratory illness.  


In support of his claim, the veteran testified that he 
started having severe headaches during his employment to the 
Gulf.  (T. 5).  He stated that he was around oil fires and 
smoke in the Persian Gulf.  (T. 6).   He essentially believes 
that he was exposed to something in the Persian Gulf that has 
caused his headaches.  (T. 7).  

The veteran's statements that his headaches began in service 
are also inconsistent with other statements that they started 
after his service discharge.  There is no treatment for a 
headache disorder, or chronic headache problems, in service, 
despite the veteran remaining in service years after ending 
his tour in the Persian Gulf.  Moreover, the April 1994 VA 
examination report, performed within two months following 
separation from service, did not note any complaints of 
chronic headaches.  Thus, continuity of symptomatology is not 
shown.  38 C.F.R. § 3.303.  

Although the veteran believes that service connection for 
headaches is warranted, his opinions as to medical matters 
are without probative value because he, as a layperson, is 
not competent to establish a medical diagnosis or draw 
medical conclusions; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Although as discussed above the veteran has attributed his 
headache condition to the conditions of his service in the 
Persian Gulf, specifically exposure to oil well fires, the 
regulations pertaining to undiagnosed illness due to Persian 
Gulf service are inapplicable.  The claimed disability is not 
attributable to an undiagnosed illness but rather to a 
diagnosed disability, tension headaches.  See 38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2006).  

The preponderance of the evidence is against the veteran's 
service connection claim for vascular headaches.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert, 1 Vet. App. 49, 54-56 
(1990).




ORDER

A higher initial rating for status post injury, right ankle, 
with degenerative joint disease (DJD) is denied. 

An increased rating for residuals of a fractured left wrist, 
postoperative, is denied. 

An increased rating for bursitis, left elbow is denied. 

A compensable rating for tinea pedis is denied. 

Service connection for disability exhibited by headaches is 
denied.  


REMAND

A review of the record with respect to the remaining issue on 
appeal discloses a need for further development prior to 
further appellate review.  The veteran is claiming service 
connection for residuals of a left knee injury.  The veteran 
testified that he injured his left knee in a bus accident in 
service.  (T. 3).  Some of the service medical records were 
in German and the Board requested translation of these 
records from German to English.  Translation was performed 
and these records were returned to the Board in June 2007.  
One translated record from an orthopedic clinic in Germany 
revealed that the veteran received in-patient therapy from 
January 29, 1994 until January 31, 1994.  Diagnoses included 
abrasions at the left knee-joint.  A February 1994 service 
medical records noted that the veteran was involved in a 
motor vehicle accident on January 29, 1994.      

The Board notes that the translated orthopedic record has not 
been considered by the RO.  In the statement of the case, the 
RO contended that although there was evidence of motor 
vehicle accident in Germany, there was no clinical evidence 
that the veteran sustained an injury involving his left knee 
at that time.  Further, the Board is of the opinion that a VA 
examination is necessary to determine whether the veteran's 
current left knee problems are residuals from an in-service 
left knee injury.  
  
Accordingly, the case is REMANDED for the following action:

1.	 The veteran should be afforded an 
examination to 
ascertain the nature and etiology of any 
left knee disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The claims file and a copy 
of this remand should be made available to 
the examiner.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the January 1994 
medical report from Germany (left knee 
abrasions), the June 1994 medical report 
(no joint pain) and the March 2004 
etiological opinion (left knee arthritis 
since service).  The reports are tabbed in 
white on the right side of the claims 
folder.  

The physician should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
left knee disability had its onset during 
service, or is otherwise related to active 
service.  The rationale for the 
physician's opinions should be set forth 
in detail.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
residuals of a left knee injury, taking 
into account any newly obtained evidence.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


